Citation Nr: 1737440	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization.

2. Entitlement to service connection for acute anterior myocardial infarction, status post catheterization.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

The issue of entitlement to service connection for acute anterior myocardial infarction, status post catheterization was previously denied in a February 2004 rating decision.  In November 2009, the RO denied reopening the claim on the basis of new and material evidence not having been submitted by the Veteran.  In November 2010, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in November 2012, which essentially reopened the claim and adjudicated the issue on the merits.  The Veteran filed a Substantive Appeal, VA Form 9, in January 2013.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In May 2017, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claim should take into account the existence of the paper files.

The issue of entitlement to service connection for acute anterior myocardial infarction, status post catheterization is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied the claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's February 2004 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2004 rating decision is final as to the claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization, the Board's decision to reopen the Veteran's claim is a grant of a benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

Rules and Regulations

The Veteran's claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Factual Background

In May 2003, the Veteran filed a claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization, which the RO denied in a February 2004 rating decision on the basis that there was no evidence of a link between the Veteran's current heart condition and his heart murmur documented in service.  The Veteran was notified of the decision and his appellate rights by a letter in February 2004.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The February 2004 rating decision therefore became final.  See 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's February 2004 rating decision included the Veteran's service treatment records showing that the Veteran's separation examination in February 1967 indicated an "abnormal" result for "heart (thrust, size, rhythm, sounds)."  It was noted on the examination that the Veteran had a grade II/VI systolic murmur, with a diagnosis of functional pulmonary heart murmur, asymptomatic. Internal medicine was consulted in February 1967, and the impression of a normal heart was found.  Additionally, post-service treatment records showing a myocardial infarction and an emergency angioplasty and left heart catheterization in January 2003 were submitted and considered by the RO.  Based on this evidence, the RO found that there was no evidence to link the Veteran's myocardial infarction in January 2003 with the systolic murmur noted in service in June 1967 and denied the Veteran's claim for service connection on a direct basis.  The RO also denied service connection on a presumptive basis under 38 C.F.R. § 3.309(a), because the Veteran's heart condition was not manifested to a compensable degree within one year after military discharge.

In December 2008, the Veteran requested that his claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization be reopened.  The Veteran claimed that he was scheduled for surgery for a problem with his heart while he was stationed in Spain, and that his parents were contacted for permission for him to undergo such surgery.  The Veteran argued that this event was not considered by the RO in the February 2004 decision denying his claim for a heart condition.  He added that this documentation would prove that his heart condition in service was more serious than a heart murmur, asymptomatic.

The Veteran was provided with a VA examination to determine the nature and etiology of his heart condition in August 2012.  The VA examiner diagnosed the Veteran with ischemic heart disease (IHD) and opined that the claimed condition was less likely than not incurred in or caused by his military service.  The rationale provided was that the Veteran's STRs show a diagnosis of a systolic heart murmur felt to be from the pulmonic valve.  The examiner reasoned that heart murmurs and heart valve problems causing murmurs are not related to coronary artery disease, or IHD which cause myocardiac infarctions which this Veteran had in 2003.

In November 2012, the Veteran was issued an SOC by the RO that denied the Veteran's claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization, based partially on the above-mentioned VA negative nexus opinion.

The Veteran's lay statements regarding a possible hospitalization or additional hospital records from his time in service were not previously on file at the time of the RO's decision in February 2004; thus they are new.  This evidence would also trigger VA's duty to assist were the claim reopened because there may be existing medical records documenting the Veteran's in-service heart condition that have not yet been associated with the Veteran's claims file.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, this evidence is material because it bears directly on the in-service element and suggests that the Veteran's diagnosed heart murmur, asymptomatic, shown on his separation examination in February 1967, may have in fact been a more serious condition.  As the August 2012 VA examiner's negative nexus opinion was based on only the service treatment records that are currently in the Veteran's claims file, the potential existence of additional service treatment records regarding the Veteran's heart condition raises a reasonable possibility of substantiating the Veteran's claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Id.  Accordingly, the claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization is reopened; the appeal is granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for entitlement to service connection for acute anterior myocardial infarction, status post catheterization.
As noted above, the Veteran filed a claim to reopen his heart condition in December 2008, indicating that medical records from when he was stationed in Spain have not been associated with his claims file.  At the May 2017 Board hearing, the Veteran further stated that while he was in Torrejon, Spain, he was supposed to have heart surgery, but it was cancelled due to differing medical opinions at the time.  The Board finds that because these medical records could show a more serious heart condition than what was provided on his separation examination in February 1967, this case must be remanded in order to have the AOJ attempt to obtain these records.

The Veteran also claims that his heart problems started in the mid-1960s and is still going on.  See January 2013 VA Form 9.  At the May 2017 Board hearing, the Veteran testified that he had been feeling symptoms of shortness of breath, sweating, and tightness in his chest in the 1970s and 1980s, but was always dismissive of the symptoms, thinking they were normal.  The Board finds that as the Veteran's lay statements regarding a continuity of symptomatology were not a part of the Veteran's claims file until after the August 2012 VA examination, the case must be remanded for an addendum opinion to consider the statements.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for heart problems while stationed in Torrejon, Spain.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2. After obtaining the above records, return the claims file to the examiner who conducted the August 2012 VA examination for an addendum opinion (or another appropriate examiner if unavailable).  A copy of this remand must be made available for review by the examiner.  If the examiner feels an in-person or video telehealth examination is necessary, another examination should be scheduled.  The examiner should address the following:

For the diagnosed heart condition, to include IHD and acute anterior myocardial infarction, status post catheterization, is it at least as likely as not (50 percent or greater possibility) that the disability manifested during, or as a result of, military service?

In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertions.  Specifically, the examiner must consider testimony from the Veteran that while stationed in Torrejon, Spain, he was supposed to have heart surgery, but it was cancelled due to differing medical opinions at the time, and that he had been having symptoms of shortness of breath, sweating, and tightness in his chest in the 1970s and 1980s, but was always dismissive of the symptoms, thinking they were normal.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the addendum opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.


4. The AOJ should then readjudicate the appeal in light of all the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable time within which to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


